EXHIBIT 10.1

FORBEARANCE AGREEMENT AND NOTICE OF CONTINUING DEFAULT

(NOTICE - CONTAINS A WAIVER OF TRIAL BY JURY)







This Forbearance Agreement and Notice of Continuing Default by and between PC
Universe, Inc. ("Customer") and IBM Credit LLC ("IBM Credit") is dated August
29, 2008 (the "Forbearance Agreement").




WITNESSETH:




WHEREAS, Customer and IBM Credit have entered into that certain Agreement for
Wholesale Financing dated as of November 1, 2007 (as amended, supplemented or
otherwise modified from time to time, the "Financing Agreement"); and all loans
made by IBM Credit to the Customer, and all other liabilities and obligations at
any time owing by the Customer to IBM Credit are secured by security interests
granted by the Customer to IBM Credit pursuant to the terms of the Financing
Agreement in all of the Customer's then existing and thereafter acquired
inventory, equipment, accounts receivables, chattel paper, contract rights,
documents, instruments, general intangibles and other items of personal property
described in the Financing Agreement;




WHEREAS, certain Events of Default (as defined in the Financing Agreement) have
occurred and are continuing;




WHEREAS, the Customer requests that IBM Credit forbear from exercising certain
remedies available to IBM Credit under the Financing Agreement as a consequence
of the Customer's defaults in order to afford the Customer an opportunity to
reorganize its affairs and to pay the indebtedness owing to IBM Credit under the
terms of the Financing Agreement and this Forbearance Agreement;




WHEREAS, IBM Credit previously delivered to PC Universe a Notice of Event of
Default, dated March 20, 2008 and a Line Reduction Letter, dated April 2, 2008
and other default notices (collectively the “Default Notices”);




WHEREAS, IBM Credit has agreed to forbear from exercising those certain remedies
available under the Financing Agreement pursuant to the terms and conditions of
this Forbearance Agreement.




NOW, THEREFORE, in consideration of the foregoing and the promises hereinafter
set forth and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Customer, and IBM Credit agree as follows:




Section 1.

Capitalized Terms.  All capitalized terms not herein defined shall have the
meaning set forth in the Financing Agreement.




Section 2.

Customer Acknowledgement.  




(A)

Customer acknowledges that the Default Notices accurately set forth that the
Customer is in Default of certain of its Obligations to IBM Credit under the
Financing Agreement.  




(B)

Customer acknowledges in particular that the Financing Agreements contain the
following covenant requirements and, as indicated in Customer’s Form 10-Q filed
with the Securities Exchange Commission for the quarter ended June 30, 2008, the
Customer acknowledges that it is in default of such covenants due to Customer’s
level of achievement being only as follows:

















PC Universe draft Forbearance

Page  1  of  10

08.28.08










--------------------------------------------------------------------------------




Covenant

 

Requirement

 

Achievement

 

 

 

 

 

Tangible New Worth (TNW)

     

$1 million (at least)

     

$145 thousand

 

 

 

 

 

Total Liabilities to TNW

 

5 to 1 (no more than)

 

21.8 to 1

 

 

 

 

 

Profit (AT) to Revenue

 

minus 1%  (no less than)

 

minus 5.8%

 

 

 

 

 

Current Assets to Current Liabilities

 

1.1 to 1   (at least)

 

.9 to 1  




(C)

Customer further acknowledges that the preceding Defaults described in (A) and

(B) above have occurred under the Financing Agreement and are continuing.




Section 3.

Collection Costs and Expenses.  Customer reaffirms the terms of the Financing
Agreement and agrees to reimburse IBM Credit for all collection costs and
expenses including out of pocket costs of representatives of IBM Credit in
connection with visits to Customer on August 26, 2008 through August 29, 2008,
expenses of IBM Credit’s outside attorneys in connection with review of the
Financing Agreement and advice to IBM Credit in connection with Customer’s
defaults and any all other costs which IBM Credit may incur in connection with
or arising out of the Defaults or any other current or future Event of Default
and any bankruptcy filing by Customer or against Customer or other insolvency
proceeding involving Customer.  IBM Credit agrees that the expenses of its
representatives for visits to the Customer and of its counsel for review and
advice for periods prior to August 30, 2008 shall not exceed $4000.

 

Section 4.

Forbearance Conditions.  IBM Credit is willing to forbear, subject to the terms
of this Forbearance Agreement, from exercising its remedies as a result of the
Defaults for the period from the date hereof until October 15, 2008
("Termination Date"), provided that each and all of the following conditions
(the "Forbearance Conditions") are satisfied at all times to the satisfaction of
IBM Credit in its sole discretion:




(A)

Effective immediately, the Credit Line is reduced to Nine Hundred Fifty Thousand
Dollars ($950,000.00), and the Credit Line will terminate on October 15, 2008.




(B)

The Customer shall duly and punctually observe, perform and discharge each and
every obligation and covenant to be performed under this Forbearance Agreement,
the   Financing Agreement, and any other agreement between IBM Credit and the
Customer;




(C)

Customer shall, at all times, maintain a minimum credit line availability of at
least $65,000 computed on the same basis as are currently reported on Collateral
Management Reports (CMR)  being submitted by Customer to IBM Credit;




(D)

Customer will submit CMR reports with all backups weekly with the first CMR
being computed based on data as of the close of business on August 28, 2008 and
will provide a complete copy of each of the CMR reports no later than noon the
following business day.




(E)

Customer will immediately deposit all payments received from Patriot in the
lockbox under the control of IBM Credit.




(F)

On or before September 5, 2008, Customer shall execute and deliver to IBM Credit
the form of Voluntary Surrender Acknowledgement in the form attached hereto.  On
or before the close of business on Friday, September 5, 2008, all inventory of
Customer shall be removed from its premises and delivered to Suddath United Van
Line for storage except such items of inventory which are to be returned for
credit on a basis approved by IBM Credit.  Items in storage with Suddath United
Van Lines may be released for shipment to the customers of Customer upon such
terms and conditions as may be











PC Universe draft Forbearance

Page  2  of  10

08.28.08










--------------------------------------------------------------------------------

approved by IBM Credit in its own discretion.  In lieu of the removal of the
inventory, Customer may establish an irrevocable letter of credit with a
financial institution acceptable to IBM Credit in an amount not less than the
amount of inventory included in the CMR computation.




(G)

Customer shall provide such detail as IBM Credit may request concerning the
reasons for amounts to be included in working capital advances, including names,
dates of work and other information for employees and others to be included in
advances to cover payroll, details of monthly rent payments, and other detail
for items to be funded from such advances.




(H)

Customer will be available during regular business hours to provide such
financial and business information to IBM Credit and discuss developments
affecting the financial accommodations provided by IBM Credit as IBM Credit may
request.  In particular, Customer shall provide current information and
documentation related to all financing, buyout, equity infusions and other
similar matters as may come into the possession of Customer.




(I)

The financial accommodations provided to Customer by IBM Credit under the
Financing Agreement as modified by this Forbearance Agreement will cease and
terminate on October 15, 2008 unless earlier terminated under the Financing
Agreements as modified by this Forbearance Agreement.  At the time of the
termination, Customer shall pay all obligations then due IBM Credit.  




(J)

No representation or warranty made by the Customer in this Forbearance Agreement
or the Financing Agreement, shall prove to have been in error, or untrue;




(K)

No additional Defaults or Event of Defaults shall occur, other than the existing
events of Default referred to in this Forbearance Agreement;




(L)

There shall occur no further deterioration of Customer's financial

position, insolvency or any other event that could reasonably be expected to
have a material adverse effect, (i) on the business, operations, results of
operations, assets or financial condition of the Customer, (ii) on the aggregate
value of the collateral granted to IBM Credit in connection with the Financing
Agreement or any Other Documents ("Collateral") or the aggregate amount which
IBM Credit would be likely to receive (after giving consideration to reasonably
likely delays in payment and reasonable costs of enforcement) in the liquidation
of such Collateral to recover the Obligations in full, or (iii) on the rights
and remedies of IBM Credit under this Forbearance Agreement, the Financing
Agreement;




(M)

Customer shall not assign any of its rights, title and interest in and to the
Collateral, to any other party; and




(N)

By no later than September 8, 2008, Customer shall provide detail as to
application of the One-Hundred and Forty Seven Thousand Dollar ($147,000.00)
payment transaction.




The failure to comply with the foregoing covenants within the time frames set
forth above shall constitute an immediate Event of Default under the Financing
Agreement and a default hereunder.




Section 5.

No Liens, Etc.  The Customer shall not, and will not permit any of its
Subsidiaries to, create, incur, assume, grant or suffer to exist any lien,
claim, mortgage, security interest, attachment or other encumbrance of any kind,
(whether consensual or arising by operation of law) upon any of its property,
assets or revenues, whether now owned or hereafter acquired, except upon the
prior written consent of IBM Credit.




Section 6.

Termination.  




(A)

IBM Credit may, at it sole discretion, declare all of Customer's Outstanding
Advances under the Financing Agreement to be immediately due and payable and
immediately terminate the Financing Agreement and this Forbearance Agreement.
Customer's Outstanding Advances under the











PC Universe draft Forbearance

Page  3  of  10

08.28.08










--------------------------------------------------------------------------------

Financing Agreement will be due and payable on the Termination Date (unless due
sooner according to its terms or pursuant to the provisions hereof).




(B)

In the event that any one or more of the Forbearance Conditions is not fulfilled
to IBM Credit's satisfaction in its sole discretion, IBM Credit's agreement to
forbear as set forth herein shall, at IBM Credit's election but without further
notice to or demand upon the Customer, terminate, and IBM Credit shall thereupon
have and may exercise from time to time all of the remedies available to it
under the Financing Agreement, this Forbearance Agreement and applicable law as
a consequence of the existing events of Default.  In addition and provided that
the Forbearance Conditions continue to be fulfilled to the satisfaction of IBM
Credit, the Financing Agreement shall terminate on the Termination Date unless
terminated earlier in accordance herewith and in accordance with the Financing
Agreement.  Upon the termination of the Financing Agreement, all of the
Customer's Obligations shall be immediately due and payable in their entirety,
even if they are not yet due under their terms, on the effective date of
termination.  IBM Credit's rights under the Financing Agreement and IBM Credit's
security interest in the Collateral shall continue after termination of the
Financing Agreement until all Customer's Obligations to IBM Credit are
indefeasibly paid in full.  




Section 7.0

Miscellaneous




7.1

The execution, delivery and performance by the Customer of this Forbearance
Agreement and the consummation of the transactions contemplated hereby are
within the corporate power of the Customer, and have been duly authorized by all
necessary corporate actions on the part of the Customer and do not result in a
breach of or constitute a default under any agreement or instrument to which the
Customer is a party or by which it or any of its properties are bound.




7.2

This Forbearance Agreement constitutes a legal, valid and binding obligation of
Customer and each Guarantor, enforceable against the Customer and each Guarantor
in accordance with its terms.




7.3

Each party is entering into this Forbearance Agreement freely and voluntarily
with the advice of legal counsel of its own choosing.




7.4

Each party has freely and voluntarily agreed to the releases, waivers and
undertakings set forth in this Forbearance Agreement.




7.5

Customer has not engaged in any fraudulent transfer of its assets.




7.6

Except as disclosed by Customer in writing, there is no litigation, proceeding,
investigation or labor dispute pending or threatened against Customer.




7.7

Except as specifically provided in this Forbearance Agreement, there exist no
promises or agreements by IBM Credit to:




(i)

provide additional funding or credit to Customer,

(ii)

extend the terms for repayment of any obligation or provide additional funding
or credit to the Customer under the Financing Agreement (Customer acknowledging
that, upon the occurrence of an Event of Default, IBM Credit shall be entitled
to enforce in full the terms of repayment for any obligation as set forth in the
Forbearance Agreement), or

(iii)

make any future advances or other financial accommodations to Customer.




7.8

 Except as specifically amended hereby, all of the provisions of the Financing
Agreement shall remain unamended and in full force and effect. Customer
represents that its obligations under the Financing Agreement shall remain in
full force and effect and are enforceable obligations not subject to any claims,
offsets or defects.











PC Universe draft Forbearance

Page  4  of  10

08.28.08










--------------------------------------------------------------------------------




Section 8.

Waiver of Limitations Period.  The Customer hereby severally waives the benefit
of any statute of limitations that might otherwise bar the recovery of any of
the obligations from any one or more of them.




Section 9.

Relationship of Parties; No Third Party Beneficiaries. Nothing in this
Forbearance Agreement shall be construed to alter the existing debtor-creditor
relationship between the Customer and IBM Credit.  Nor is this Forbearance
Agreement intended to change or affect in any way the relationship between IBM
Credit and each Guarantor to one other than a debtor-creditor relationship.
 This Forbearance Agreement is not intended, nor shall it be construed to
create, a partnership or joint venture relationship between or among any of the
parties hereto.  No party, other than a party hereto is intended to be a
beneficiary hereof, and no party other than a party hereto shall be authorized
to rely upon the contents of this Forbearance Agreement.




Section 10.

Waivers and Consents.  Neither this Forbearance Agreement nor any provisions
hereof may be waived, discharged or terminated, nor may any consent to the
departure from the terms hereof be given, orally (even if supported by new
consideration), but only by an instrument in writing signed by the party against
whom enforcement of the change, waiver discharge or termination is sought.  Any
waiver or consent so given shall be effective only in the specific instance and
for the specific purpose for which given.




Section 11.

Entire Forbearance Agreement; Modification of Forbearance Agreement.  This
Forbearance Agreement and the Financing Agreement constitute the entire
understanding of the parties with respect to the subject made hereof and
thereof.  This Forbearance Agreement may not be modified, altered or amended
except by agreement in writing signed by all the parties hereto.




Section 12.

Governing Law.  This Forbearance Agreement and all transactions contemplated
hereunder and/or evidenced hereby shall be governed by, construed under, and
enforced in accordance with the laws which govern the Financing Agreement.




Section 13.

Nonwaiver of Default.  IBM Credit expects Customer to strictly adhere to the
provisions of the Financing Agreement and to perform its Obligations thereunder
accordingly. Any failure by Customer to comply with the provisions of the
Financing Agreement or the terms herein may result in the immediate termination
of the Financing Agreement. Neither this Forbearance Agreement nor IBM Credit's
forbearance hereunder shall be deemed a waiver of or consent to the existing
events of Default referenced in this Forbearance Agreement or any other default
that may have occurred in addition to the Existing Events of Default or a course
of dealing with respect to any default.  The Customer agrees that such existing
events of Default, as referenced in this Forbearance Agreement, shall not be
deemed to have been waived, released or cured by virtue of such loans or IBM
Credit's agreement to forbear pursuant to the terms of this Forbearance
Agreement or the execution of this Forbearance Agreement. IBM Credit retains all
of its rights and remedies contained in this Forbearance Agreement, and the
Financing Agreement, including the right to make immediate demand as a result of
Customer's default as provided thereunder.




Section 14.

No Novation, etc.  This Forbearance Agreement is not intended to be, nor shall
it be construed to create, a novation or accord and satisfaction, and except as
otherwise expressly stated herein, the Financing Agreement remains in full force
and effect.  Notwithstanding any prior mutual temporary disregard of any of the
terms of the Financing Agreement, the parties agree that the terms of the
Financing Agreement shall be strictly adhered to on and after the date hereof
except as expressly modified by this Forbearance Agreement.




Section 15.

Counterparts; Waivers of Notice of Acceptance.  This Forbearance Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall constitute an
original, but all of which taken together shall be one and











PC Universe draft Forbearance

Page  5  of  10

08.28.08










--------------------------------------------------------------------------------

the same instrument.  In proving this Forbearance Agreement or the Financing
Agreement, it shall not be necessary to produce or account for more than one
such counterpart signed by the party against whom enforcement is sought.  Notice
of IBM Credit's acceptance hereof is hereby waived.




Section 16.

JURY TRIAL WAIVER.  EACH OF IBM CREDIT, THE CUSTOMER AND THE GUARANTORS HEREBY
IRREVOCABLY WAIVE THE RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING
(INCLUDING ANY COUNTERCLAIM) OF ANY TYPE IN WHICH IBM CREDIT, THE CUSTOMER AND
THE GUARANTORS ARE PARTIES AS TO ALL MATTERS ARISING DIRECTLY OR INDIRECTLY OUT
OF THIS FORBEARANCE AGREEMENT, THE FINANCING AGREEMENT, THE GUARANTY OR ANY
DOCUMENT, INSTRUMENT OR AGREEMENT EXECUTED IN CONNECTION HEREWITH.




Section 17.

RELEASE OF CLAIMS.  TO INDUCE IBM CREDIT TO ENTER INTO THIS FORBEARANCE
AGREEMENT, THE CUSTOMER AND EACH OF THE GUARANTORS HEREBY RELEASES, ACQUITS AND
FOREVER DISCHARGES IBM CREDIT AND IBM CREDIT'S OFFICERS, DIRECTORS, AGENTS,
EMPLOYEES, SUCCESSORS AND ASSIGNS FROM ALL LIABILITIES, CLAIMS, DEMANDS, ACTIONS
OR CAUSES OF ACTIONS OF ANY KIND (IF THERE BE ANY), OR ANY BASIS FOR INSTITUTING
SUIT FOR LEGAL OR EQUITABLE RELIEF, WHETHER ABSOLUTE OR CONTINGENT, DUE OR TO
BECOME DUE, DISPUTED OR UNDISPUTED, ANTICIPATED, LIQUIDATED OR UNLIQUIDATED, AT
LAW OR IN EQUITY, THAT ANY ONE OR MORE OF THEM NOW HAVE OR EVER HAVE HAD AGAINST
IBM CREDIT , AND IBM CREDIT'S OFFICERS, DIRECTORS, AGENTS, EMPLOYEES, SUCCESSORS
AND ASSIGNS, WHETHER ARISING UNDER OR IN CONNECTION WITH THE FINANCING
AGREEMENT, THE ORIGINAL FORBEARANCE AGREEMENT, THIS FORBEARANCE AGREEMENT, THE
GUARANTIES OR OTHERWISE. THIS RELEASE SHALL SURVIVE THE TERMINATION OF THIS
FORBEARANCE AGREEMENT AND THE FINANCING AGREEMENT.




Section 18.

SUBMISSION AND CONSENT TO JURISDICTION.  TO INDUCE IBM CREDIT TO DELIVER THIS
FORBEARANCE AGREEMENT, EACH OF THE CUSTOMER AND GUARANTORS HEREBY IRREVOCABLY
AND UNCONDITIONALLY:




(A)

SUBMITS ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO
THIS FORBEARANCE AGREEMENT, THE FINANCING AGREEMENT, THE GUARANTIES AND ANY
OTHER DOCUMENT, OR FOR THE RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN
RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE
STATE NEW YORK AND ANY FEDERAL DISTRICT COURT IN NEW YORK.




(B)

CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS AND
WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREINAFTER HAVE TO THE VENUE OF ANY
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING
WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME.




(C)

AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE EFFECTED
BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY SUBSTANTIALLY
SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO CUSTOMER AND GUARANTOR AT ITS ADDRESS
SET FORTH ON THE SIGNATURE PAGE HEREOF OR AT SUCH OTHER ADDRESS OF WHICH IBM
CREDIT SHALL HAVE BEEN NOTIFIED IN WRITING.




(D)

AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN ANY
OTHER JURISDICTION.

















PC Universe draft Forbearance

Page  6  of  10

08.28.08










--------------------------------------------------------------------------------

Section 19.

Relief from Stay.  Customer hereby agrees that in consideration of IBM Credits'
forbearance of the exercise of its rights and remedies in accordance with the
terms hereof, in the event Customer shall:




(A)

file with any bankruptcy court of competent jurisdiction or be the subject of
any petition under Title 11 of the U.S. Code, as amended;




(B)

be the subject of any order for relief issued under such Title 11 of the U.S.
Code, as amended;




(C)

file or be the subject of any petition seeking any reorganization, arrangement,
composition, readjustment, liquidation, dissolution, or similar relief under any
present or future federal or state law relating to bankruptcy, insolvency, or
other relief for debtors;




(D)

have sought or consented to or acquiesced in the appointment of any trustee,
receiver, conservator, or liquidator; or




E)

be the subject of any order, judgment, or decree entered by any court of
competent jurisdiction approving a petition filed against such party for any
reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under any present or future federal or state act
of law relating to bankruptcy, insolvency, or relief for debtors,




IBM Credit shall thereupon be entitled to relief from the stay imposed by
Section 362 of Title 11 of the U.S. Code, as amended, or otherwise, on or
against the exercise of the rights and remedies otherwise available to IBM
Credit as provided in the Financing Agreement and this Forbearance Agreement and
as otherwise provided by law.




Section 20.

Other Restrictions.  Customer agrees not to make distributions, loans, advances,
contributions or payments of money or goods to any Affiliate, Subsidiary or
parent company or any officer, director or stockholder of Customer or its
Affiliates, Subsidiaries, or parent company. Customer shall continue to pay when
due all amount under the Financing Agreement and to direct all payments by
Customer's Account debtors to the Lockbox.  IBM Credit retains all of its rights
and remedies contained in this Forbearance Agreement, the Financing Agreement ,
the right to make immediate demand as a result of Customer's Existing Defaults
or any other Event of Default as provided thereunder. IBM Credit may exercise
any and all rights and remedies of a secured party under the Uniform Commercial
Code and any other rights and remedies it may have under applicable law.




 










THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK














PC Universe draft Forbearance

Page  7  of  10

08.28.08










--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have read this entire Forbearance
Agreement and have caused this Forbearance Agreement to be duly executed and
delivered on the date first written above.







PC Universe, Inc.

ATTEST:




By: /s/ Gary Stern

/s/ Thomas M. Livia

 

(Secretary)

Print Name: Gary Stern

 

 

 

Title: CEO

(Corporate Seal)

 

 

Address: 504 NW 77th Street

               Boca Raton, FL 33487

 










IBM CREDIT LLC

 

By:     /s/ Peter F. Brown

 

Print Name: Peter F. Brown

 

Title: Credit Manager














PC Universe draft Forbearance

Page  8  of  10

08.28.08










--------------------------------------------------------------------------------

Exhibit A




VOLUNTARY SURRENDER










City_____________________




State____________________




Date_____________, 200__













The undersigned customer hereby acknowledges that it is voluntarily surrendering
to IBM Credit LLC (“IBM Credit") the goods listed on Schedule A attached hereto
and that such Schedule is a complete and detailed list of all goods surrendered.
Undersigned further acknowledges that IBM Credit has made no promise or
representation of any kind, oral or written, for the surrender of the goods and
that such surrender is made without relieving the undersigned of any obligations
pursuant to any written agreements between it and IBM Credit. The undersigned
hereby waives any right that it may have to notice of the sale of the
repossessed goods.







WITNESS:

______________________

     

(Name of Customer)

 

 

 

 

Name   

 

 

By:________________________

 

 

 

 

 

 

 

Print Name:____________________

 

 

 

 

 

 

 

Title:________________________














PC Universe draft Forbearance

Page  9  of  10

08.28.08










--------------------------------------------------------------------------------

VOLUNTARY SURRENDER










City_____________________




State____________________




Date_____________, 200__













The undersigned customer hereby acknowledges that it is voluntarily surrendering
to IBM Credit LLC (“IBM Credit") the goods listed on Schedule A attached hereto
and that such Schedule is a complete and detailed list of all goods surrendered.
Undersigned further acknowledges that IBM Credit has made no promise or
representation of any kind, oral or written, for the surrender of the goods and
that such surrender is made without relieving the undersigned of any obligations
pursuant to any written agreements between it and IBM Credit. The undersigned
hereby waives any right that it may have to notice of the sale of the
repossessed goods.







WITNESS:

______________________

     

(Name of Customer)

 

 

 

 

Name   

 

 

By:________________________

 

 

 

 

 

 

 

Print Name:____________________

 

 

 

 

 

 

 

Title:________________________

















PC Universe draft Forbearance

Page  10  of  10

08.28.08








